Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 12 and 28 to 35 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Marks (6,113,102 A); Ochi (2001/0019965 A1); and Bridgeman (5,984,779 A).  For a detailed discussion of these references, see FR, 09-04-2020, pages 3 to 4.  The player in Marks does not play against other players in any context. For example, there is no outcome for a given player in Marks that affects the outcomes of other players in Marks, even if the selection (or not) of a card by another player could affect the probability of a particular outcome.  That is, in a given hand, the fact that one player wins or loses does not affect the eligibility of another player to win or lose, and thus the players in Marks cannot be said to be playing "against" each other in any sense.  Instead, each player appears to be playing against the dealer only.  This applies to both the conventional blackjack game as well as the modified game described in Marks.
The inventive concepts provides a wagering gaming system that offers bettors the opportunity to place wagers on players in a skill-based challenge and players in the skill-based challenge to receive awards based on the wagers placed on them.  For example, bettors may place side wagers on players competing in skill-based challenges. Such skill-based challenges may include player versus player and/or player versus house games.  The side wagers may be placed on the performance of individual players and/or teams of players.  The players and/or teams of players may be informed of the side wager activities. In addition to any prizes that might be the result of the outcome of the skill-based challenge itself, a player may also be awarded a player .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/RONALD LANEAU/Primary Examiner, Art Unit 3715